Citation Nr: 0425410	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-16 134A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
partial left hemiplegia.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for left sciatica (claimed as low back condition).

3.  Entitlement to service connection for right rotator cuff 
dysfunction as secondary to service-connected partial left 
hemiplegia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2003, the Board remanded the case to the RO for 
additional development, to include an examination of the 
veteran's service-connected disability.  The RO completed the 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The Board 
remand also included instructions to issue the veteran a 
statement of the case (SOC) as concerns the service 
connection issues set forth above.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The veteran submitted a timely 
substantive appeal in response to the SOC, and the appeal of 
those issues is merged with the appeal of the increased 
rating claim.

In his March 2004 substantive appeal of the service 
connection issues, the veteran requested a Board Hearing.  In 
a letter dated in July 2004, the Board informed the veteran 
that his hearing was scheduled for August 30, 2004.  In a 
July 2004 response, the veteran canceled the hearing.  Those 
issues are now before the Board for appellate review.

In his November 1998 claim for an increase, the veteran 
requested special consideration for paired organs and 
extremities.  See 38 C.F.R. § 3.383 (2003).  The Board notes 
no action by the RO on this request, and it is referred to 
the RO for appropriate action.

The issues of entitlement to an increased (compensable) 
rating for partial left hemiplegia and entitlement to service 
connection for right rotator cuff dysfunction as secondary to 
service-connected partial left hemiplegia are addressed in 
the REMAND portion of the decision below and, those issues 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  An August 1983 rating decision denied service connection 
for a low back condition, which was claimed as left sciatica.  
The bases of the decision were: the one instance of treatment 
for a back complaint during active service was deemed acute 
and transitory and resolved, as well as having been diagnosed 
as related to acute prostatitis; and, it was not related to 
his service-connected left hemiplegia.

2.  A Board decision dated in February 1985 affirmed the 
August 1983 rating decision.  The February 1985 Board 
decision is the last final decision on the issue of 
entitlement to service connection for left sciatica.  The 
bases for the denial were essentially similar to those set 
forth in the rating decision.

3.  Evidence submitted since the February 1985 Board 
decision, when considered either alone or in connection with 
the other evidence of record assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a low back condition or left sciatica.


CONCLUSION OF LAW

New and material evidence to reopen a claim for entitlement 
to service connection for left sciatica has not been 
submitted.  38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim in August 1999.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claims have been under 
continued development since the initial adjudication, to 
include a Board remand.  Third, in a letter dated in April 
2002 (letter), the RO informed the veteran of the VCAA and 
VA's obligations under the act, to include the evidence 
needed to support his claim.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
that he should send evidence of his earliest treatment for 
the conditions for which he was claiming service connection 
and evidence that his conditions are related to his active 
service.  The letter also informed the veteran that if there 
were private treatment records, the RO would obtain any he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The veteran's 
response to the letter, as reflected in a statement dated in 
April 2002 was to refer to matters already of record. 

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case has been under continued 
development and he did not respond to the letter with 
additional evidence or a request that other identified 
evidence be obtained.  Thus, the Board has clear evidence as 
to how the veteran would respond to a proper notice, albeit 
after the initial adjudication.  See Valiao v. Principi, 17 
Vet. App. 229, 231-32 (2003); Huston v. Principi, 17 Vet. 
App. 195, 203 (2003) ("it is not for the Secretary or this 
Court to predict what evidentiary development may or may not 
result from such notice").  Accordingly, in light of VCAA 
notice having been provided, and the fact that the veteran 
has demonstrated by his actions, including those after 
receipt of VCAA notice, that there is no missing evidence to 
be obtained, the Board finds no prejudice to the veteran.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained treatment 
records relevant to the veteran's claim and arranged for an 
appropriate examination.  Neither the veteran nor his 
representative has asserted that there is additional evidence 
to be developed or that there is a request for development 
which has not been completed.  Further, in a statement 
received in April 2004, the veteran indicated that he had no 
further evidence to submit.  All records obtained or 
generated have been associated with the claim file.  The 
Board finds that the RO has complied with the duty to assist.  
38 C.F.R. § 3.159(c) (2003).

The veteran submitted his application to reopen his 
previously denied claim in August 1999.  The June 2002 rating 
decision denied the claim.
Factual background.

The service medical records (SMRs) contain a July 1955 
Narrative Summary, which reflects that the veteran was 
hospitalized with severe low backache, with urinary pain and 
bilateral inguinal discomfort.  The veteran's pain subsided 
with conservative treatment of bed rest and antibiotics.  He 
was discharged to light duty with a diagnosis of acute 
prostatitis, organism unknown.

A Consultation Report during the same hospitalization 
reflects that the veteran complained that he had hurt his 
back 4 weeks earlier when a tent collapsed on him.  He 
reported that his pain was most severe upon rising in the 
morning, and that it is reproduced by prostate massage.  
Physical examination revealed slight limitation of 
lumbosacral motion and tenderness at L3-L4 and L4-L5.  There 
also was tenderness at the insertion of the left 
sacrospinalis muscle.  Straight leg raising was negative.  
Knee and ankle jerks were 2+ and equal, and there were no 
motor or sensory deficits in the lower extremities.  X-rays 
of the lumbosacral spine were negative except for increased 
lumbosacral angle.  The examiner diagnosed lumbosacral 
strain.

There is no record of any sequela for back symptoms or 
pathology.  The veteran's November 1956 Report of Medical 
History reflects that the veteran did not indicate any bone 
or joint problems.  The November 1956 Report of Medical 
Examination for Separation assessed the spine and 
musculoskeletal system as normal.  The veteran certified via 
a January 1957 indorsement that there had been no change in 
his health since the November 1956 examination.

In April 1983, the veteran submitted evidence of a CT scan of 
the lumbar spine, which showed a L5-S1 bulging and probable 
compression.  X-rays showed marked degenerative spurring.  
The report reflected a diagnosis of left sciatica.

An August 1983 rating decision reviewed the SMRs and denied 
the claim.  The RO noted the absence of any back symptoms 
after the July 1955 treatment and the fact that the veteran's 
other symptoms were deemed related to an acute prostate 
episode. The veteran perfected a timely appeal.  A Board 
decision dated in February 1985 affirmed the denial of 
service connection.  The Board decision was final when 
issued, as it was prior to the establishment of the then 
named Court of Veterans Appeals.

Other than the veteran's statement, which relates his opinion 
that his back condition aggravates his service-connected 
condition, there has been no new evidence submitted since the 
February 1985 Board decision.

Analysis.

As noted above, the veteran filed his application to reopen 
his previously denied claim in 1999.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to the veteran's 
claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156 (2001).  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record, that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See Evans, 9 Vet. App. at 283 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

As noted, the only evidence submitted is the veteran's 
opinion.  There is no showing that he has any medical 
training.  Lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet.App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).


ORDER

New and material evidence to reopen a claim for entitlement 
to service connection for left sciatica has not been 
received.  The appeal is denied.


REMAND

The May 1999 rating decision continued the veteran's 
noncompensable evaluation for his service connected 
condition.  The May 1999 decision does not reflect the 
diagnostic code (DC) the veteran is rated under.  The July 
1999 SOC sets forth the applicable rating criteria for the 
radicular nerve groups, see DC 8513, and the sciatic nerve, 
see DC 8520, as well as the diagnostic codes (DCs) for 
neuritis and neuralgia under each of those DCs.  See 
38 C.F.R. §§ 4.123, 4.124 (2003).  Like the May 1999 rating 
decision, however, the SOC does not reflect a DC or DCs under 
which the veteran is rated.

The Board notes that the earlier rating decisions, and the 
February 1985 Board decision, show the veteran as rated under 
DCs 8520-8513.  The September 2003 VA Neurological 
Examination Report reflects that the examiner noted the 
veteran's symptoms and rendered a diagnosis of mild left 
hemiparesis of unknown etiology.  Further, the applicable 
rating criteria provide that mild incomplete paralysis of 
either a nerve of the radicular group or the sciatic nerve 
allows a 20 percent evaluation for the former and a 10 
percent evaluation for the latter.  38 C.F.R. § 4.124a, DCs 
8520, 8513 (2003).  

The September 2003 examination report does not reflect the 
examiner's assessment or designation of the nerve or nerves 
which the veteran's disability impacts.  Thus, the report 
does not provide Board sufficient medical evidence to review 
the veteran's appeal.  See Littke v. Derwinski, 1 Vet. App. 
90, 92-93 (1990).

As concerns the veteran's claim for entitlement to service 
connection for right rotator cuff dysfunction as secondary to 
service-connected partial left hemiplegia, the Board notes no 
record in the case file of a medical opinion as to any 
relationship between any diagnosed right rotator cuff 
dysfunction and the veteran's service-connected disability.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following:

The RO should arrange for an appropriate 
examination(s) to determine the current 
severity of the veteran's service-
connected left hemiparesis.  Request the 
examiner(s) to clarify the veteran's 
diagnosis, that is, does he manifest 
neuritis, neuralgia, or some other 
diagnosable neurological disorder.  The 
RO should also request the examiner(s) 
to delineate the specific nerve or 
nerves, if any, which the veteran's 
disability impacts, and assess the 
severity of that impact.  Functional 
impairments should be set forth.  The RO 
should also request the examiner(s) to 
render an opinion as to whether the 
veteran has a right shoulder cuff 
dysfunction.  If so, request the 
examiner to render an opinion as to 
whether it is as least as likely as not 
(probability of at least 50 percent) 
that a right shoulder cuff dysfunction 
is caused or made worse by the veteran's 
service-connected left hemiparesis 
disorder.  Please ensure that the case 
file is provided to the examiner(s).

After all of the above is completed, the RO shall review all 
of the evidence obtained since the supplemental SOC (SSOC) in 
light of all the other evidence of record.  To the extent 
that any benefit sought on appeal remains denied, issue the 
veteran a SSOC and, if all is in order, return the case to 
the Board for further appellate review.  The Board intimates 
no opinion as to these issues by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



